Citation Nr: 1716684	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran's claims were originally denied in a September 2010 rating decision and the Veteran requested reconsideration.

In an April 2016 rating decision, the RO granted service connection for tinnitus, effective May 24, 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters issued in May and November 2010, sent prior to the initial unfavorable decisions issued in September 2010 and June 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.

The Veteran was afforded a VA examination in September 2010 and April 2016 addressing his bilateral hearing loss claim.  The Board finds that such VA examinations and opinions are adequate to decide the issue, as they were predicated on interviews with the Veteran, appropriate examinations, and reviews of the record.  The examiners proffered opinions that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

The Veteran contends he currently has bilateral hearing loss as a result of his service.  Specifically, the Veteran alleges that, while serving in the Marine Corps he performed duties as an aircraft technician and worked regularly on aircraft to include on the flight line and during pre-flight inspections, which exposed him to an extraordinary amount of noise.  As such, he claims that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board observes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss. 

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate date comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records, VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for bilateral hearing loss. 

The Board notes that at the Veteran's entrance examination in January 1962 audiometric testing was not done, however a whispered voice test conducted on both ears indicated 15/15.

The Veteran's June 1966 examination conducted at the time of his separation from active duty reflects the following pure tone thresholds, with the ASA pure tone thresholds represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses:


500
1000
2000
3000
4000
6000
8000
Right
0(15)
-5(5)
0(10)
0(10)
0(5)
-5(5)
-10(0)
Left
5(20)
-5(5)
0(10)
5(15)
15(20)
10(20)
-5(5)

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to excessive noise during service.  In this regard, his service personnel records indicate his service as an A/C safety equipment specialist or an oxygen system tester.  Such is consistent with the Veteran's reports of exposure to aircraft noise during inspections.  As such, the Board finds the Veteran's reports of exposure to noise from aircraft consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure.

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period stemming from his May 2010 claim.  38 C.F.R. § 3.385.  Specifically, private audiograms beginning in December 1971 as well as the VA examinations conducted in September 2010 and April 2016 revealed such a diagnosis consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his service.

Post-service, the Veteran's employer routinely tested his hearing.  The earliest noted audiometric testing conducted post-service was in July 1966.  The examination reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
20
20
20

20
20
20
Left
20
20
20

20
20
20

A March 1969 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
25
20
20

20
20
20
Left
20
25
25

20
35
20

A December 1971 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
25
20
20

20
30
20
Left
20
25
40

50
40
25


A February 1974 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
20
20
20
45
35
20
20
Left
20
40
45
55
55
45
20

A March 1975 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
20
20
20
40
20
20
20
Left
20
30
35
55
55
35
20

A June 1976 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
20
20
30
50
40
20
20
Left
20
40
50
60
55
35
20

An August 1983 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
15
10
20
45
5
30
5
Left
10
35
45
55
55
50
5

A September 1997 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
5
0
25
50
40
30
5
Left
5
35
50
50
55
40
5

A September 1998 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
0
0
20
50
40
20
15
Left
10
30
45
60
65
45
10

A September 1999 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
0
0
25
55
40
30
5
Left
5
35
60
60
65
55
20

An August 2000 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
10
0
25
50
40
30
15
Left
5
30
60
65
60
55
20

A September 2001 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
5
5
30
65
50
30
25
Left
5
35
55
60
60
45
15

A September 2002 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
0
0
25
50
40
30
15
Left
0
35
50
60
65
40
25

An August 2003 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
0
0
25
45
35
25
35
Left
5
35
50
55
50
50
20

During a September 2010 VA audiology examination, the Veteran reported that he first noticed hearing loss after he separated from service and had applied for a job that required hearing testing.  He noted that after service he worked in the automotive industry but denied any post-service history of ear trauma, disease, head injury, or recreational noise exposure.  The examination revealed the following pure tone thresholds: 


500
1000
2000
3000
4000
Avg
Right
25
25
35
45
50
39
Left
35
45
70
70
70
64

Speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The VA examiner noted that the Veteran had bilateral sensorineural hearing loss.  The examiner noted that the Veteran's entrance examination contained a whisper test with results of 15/15 for both ears and that his separation examination revealed hearing within normal limits, with no shift in hearing thresholds.  The examiner found that as the Veteran's service treatment records were silent for any complaints of hearing loss, acoustic trauma and that his hearing was normal at separation, the examiner found that the Veteran's hearing loss was not caused by or the result of signs or symptoms found in the Veteran's service treatment records.  

An addendum opinion was sought from the September 2010 examiner, during which the examiner noted again that as the Veteran had hearing within normal limits at the time of entrance and separation from service and no change in hearing during his time in the service, that the examiner found that the Veterans bilateral hearing loss was not caused by or the result of excessive noise exposure while in service.  

A February 2015 audiogram reflected the following portioned thresholds:


500
1000
2000
3000
4000
6000
8000
Right
55
50
60
75
75

80
Left
75
65
80
85
90

100


A December 2015 audiogram reflected the following pure tone thresholds:


500
1000
2000
3000
4000
6000
8000
Right
55
50
60
75
75

80
Left
75
65
80
85
90

100

During an April 2016 Disability Benefits Questionnaire (DBQ), after a review of the Veteran's claims file, the examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that the Veteran's in-service audio testing in March 1962 and June 1966 showed normal hearing bilaterally with no significant shift in hearing from enlistment to separation.  The examiner noted that the first audiogram conducted post service in July 1966, revealed normal hearing across all frequencies bilaterally.  Therefore, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his service.  

The Board finds that after a thorough review of the evidence of record, service connection for bilateral hearing loss is not warranted.  While the Board notes that the Veteran does have a current diagnosis of bilateral hearing loss and has conceded that the Veteran had in-service noise exposure, the Board finds the VA examiners' opinions highly probative and persuasive.  The examiners found that the Veteran's current hearing loss was not caused by or incurred in service.  Furthermore, they provided sound medical explanations for their determinations.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, the Board notes that there are no contrary opinions from medical providers of record.  Thus, the preponderance of the evidence is against a finding of nexus between the Veteran's service and current disability. 

Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since service, the Board finds that such statements are inconsistent with his June 1966 separation examination, wherein it was noted that the Veteran had hearing within normal limits bilaterally.  Furthermore, audiometric testing conducted by the Veteran's employer in July 1966 also found the Veteran's hearing to be within normal limits.  It was not until December 1971 that a shift was detected in the Veteran's left ear and it was not until February 1974 that a bilateral shift was noted.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record.  The contemporaneous testing is more probative.  Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until February 1974, nearly eight years after service.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his service, to include noise exposure, to his current bilateral hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his hearing loss to any instance of his service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran's statements linking his current hearing loss to his service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his bilateral hearing loss and his opinion on such matter is not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran would be competent in this matter, the opinions provided by the audiologists are more persuasive.  Those individuals have specific training and expertise that the Veteran, as a layperson, is not shown to have.  Therefore, the Veteran's opinion would be given less weight than those of the audiologists.

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


